United States Court of Appeals
                      For the First Circuit


No. 21-1153

                     IN RE: BRIAN W. COUGHLIN,

                              Debtor.


                        BRIAN W. COUGHLIN,

                            Appellant,

                                v.

 LAC DU FLAMBEAU BAND OF LAKE SUPERIOR CHIPPEWA INDIANS; L.D.F.
 BUSINESS DEVELOPMENT CORP.; L.D.F. HOLDINGS, LLC; NIIWIN, LLC,
                        d/b/a Lendgreen,

                            Appellees.


          APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Frank J. Bailey, U.S. Bankruptcy Judge]


                              Before

                       Barron, Chief Judge,
                       Lynch, Circuit Judge,
                  and Burroughs,* District Judge.


     Gregory G. Rapawy, with whom Terrie L. Harman, Richard N.
Gottlieb, Michael D. Cameron, Kellogg, Hansen, Todd, Figel &
Frederick, P.L.L.C., Alfano Law Office, PLLC, and the Law Offices
of Richard N. Gottlieb were on brief, for appellant.
     Andrew Adams, III, with whom Peter J. Rademacher, Zachary

    *   Of the District of Massachusetts, sitting by designation.
R.G. Fairlie, Andrew W. Lester, Adrienne K. Walker, Hogen Adams
PLLC, Spencer Fane LLP, and Locke Lord LLP were on brief, for
appellees.
     Seth Davis, Kaighn Smith, Jr., Amy K. Olfene, and Drummond
Woodsum on brief for amici curiae professors of federal Indian law
in support of appellees.
     Patrick O. Daugherty, Laura E. Jones, and Van Ness Feldman
LLP on brief for amicus curiae Native American Financial Services
Ass'n in support of appellees.


                           May 6, 2022
          LYNCH, Circuit Judge.    This case presents an important

question of first impression in our circuit: whether the Bankruptcy

Code abrogates tribal sovereign immunity.      Two of our sister

circuits have already considered the question and reached opposite

conclusions.   Compare Krystal Energy Co. v. Navajo Nation, 357

F.3d 1055, 1061 (9th Cir. 2004) (holding that the Code abrogates

immunity), with In re Greektown Holdings, LLC 917 F.3d 451, 460-

61 (6th Cir. 2019) (holding that the Code does not abrogate

immunity), cert. dismissed sub nom. Buchwald Cap. Advisors LLC v.

Sault Ste. Marie Tribe, 140 S. Ct. 2638 (2020).     Like the Ninth

Circuit, we hold that the Bankruptcy Code unequivocally strips

tribes of their immunity.

          Our decision permits debtor Brian W. Coughlin to enforce

the Bankruptcy Code's automatic stay against one of his creditors,

a subsidiary of the Lac Du Flambeau Band of Lake Superior Chippewa

Indians ("Band").   As the bankruptcy court held otherwise, see In

re Coughlin, 622 B.R. 491, 494 (Bankr. D. Mass. 2020), we reverse.

                                  I.

          In July 2019, Coughlin took out a $1,100 payday loan

from Lendgreen, a wholly owned subsidiary of the Band.1   Later that


     1    Lendgreen is a trade name of Niiwan, LLC. The Band is
the sole owner of the L.D.F. Business Development Corporation.
That entity is the sole member of LDF Holdings, LLC, which in turn
is the sole member of Niiwan. All parties agree that Lendgreen is
an arm of the Band, so it enjoys whatever immunity the Band does.



                              - 3 -
year, he voluntarily filed a Chapter 13 bankruptcy petition in the

District of Massachusetts.            On the petition, he listed his debt to

Lendgreen, which had grown to nearly $1,600, as a nonpriority

unsecured claim.         He also listed Lendgreen on the petition's

creditor matrix, and his attorney mailed Lendgreen a copy of the

proposed Chapter 13 plan.

            When Coughlin filed his petition, the Bankruptcy Code

imposed   an    automatic      stay    enjoining     "debt-collection         efforts

outside the umbrella of the bankruptcy case."                   Ritzen Grp., Inc.

v. Jackson Masonry, LLC, 140 S. Ct. 582, 586 (2020) (citing 11

U.S.C.    § 362(a)).           Despite     the    automatic     stay,       Lendgreen

repeatedly     contacted    Coughlin       seeking   repayment        of   his   debt.

Though Coughlin told Lendgreen representatives that he had filed

for bankruptcy and provided his attorney's contact information,

Lendgreen continued to call and email him directly.                        Two months

after he filed the petition, Coughlin attempted suicide.                            He

attributes     that    attempt    to     his   belief    that   his    "mental      and

financial      agony   would     never    end,"    and   blamed    his      agony   on

Lendgreen's "regular and incessant telephone calls, emails and

voicemails."

            To stop Lendgreen's collection efforts, Coughlin moved

to enforce the automatic stay against Lendgreen and its corporate


See Ninigret Dev. Corp. v. Narragansett Indian Wetuomuck Hous.
Auth., 207 F.3d 21, 29 (1st Cir. 2000).


                                         - 4 -
parents, including the Band.      He sought an order prohibiting

further collection efforts as well as damages, attorney's fees,

and expenses.   In response, the Band and its affiliates asserted

tribal sovereign immunity and moved to dismiss the enforcement

proceeding.   The bankruptcy court agreed with the Band and granted

the motions to dismiss.   See In re Coughlin, 622 B.R. at 494.

          We permitted a direct appeal from that decision, see 28

U.S.C. § 158(d), and now reverse.2

                                II.

          We review de novo the Bankruptcy Court's determination

of a pure question of law.    In re IDC Clambakes, Inc., 727 F.3d

58, 63 (1st Cir. 2013).

                                A.

          Congress may abrogate tribal sovereign immunity if it

"'unequivocally' express[es] that purpose."3 Michigan v. Bay Mills




     2    We acknowledge and thank the following amici curiae for
their submissions in support of the Band: the Native American
Financial Services Association and Professors Seth Davis, Matthew
L.M. Fletcher, Joseph William Singer, Angela R. Riley, Kristen A.
Carpenter, Adam Crepelle, Gregory Ablavsky, Bethany Berger,
Alexander T. Skibine, and Addie C. Rolnick.
     3   The same standard applies to states.      See, e.g.,
Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996)
("In order to determine whether Congress has abrogated the
States' sovereign immunity, we ask . . . whether Congress has
'unequivocally expresse[d] its intent to abrogate the
immunity.'" (quoting Green v. Mansour, 474 U.S. 64, 68 (1985))
(alteration in original)).


                               - 5 -
Indian Cmty.    572 U.S. 782, 790 (2014) (quoting C & L Enters.,

Inc. v. Citizen Band Potawatomi Tribe of Okla., 532 U.S. 411, 418

(2001)). "That rule of construction reflects an enduring principle

of Indian law: Although Congress has plenary authority over tribes,

courts will not lightly assume that Congress in fact intends to

undermine Indian self-government."         Id.

          To abrogate sovereign immunity "Congress need not state

its intent in any particular way."         FAA v. Cooper, 566 U.S. 284,

291 (2012).    The Supreme Court has "never required that Congress

use magic words" to make its intent to abrogate clear.          Id.   To

the contrary, it has explained that the requirement of unequivocal

abrogation "'is a tool for interpreting the law' and that it does

not   'displac[e]    the   other    traditional   tools   of   statutory

construction.'"     Id. (quoting Richlin Sec. Serv. Co. v. Chertoff,

553 U.S. 571, 589 (2008)) (alteration in original); cf. Penobscot

Nation v. Frey, 3 F.4th 484, 493, 503 (1st Cir. 2021) (en banc)

(holding that the Indian canons play no role in interpreting an

unambiguous statute), cert. denied No. 21-838, 2022 WL 1131375

(U.S. Apr. 18, 2022).

          In determining whether the Bankruptcy Code unequivocally

abrogates tribal sovereign immunity, we begin with the text.

Section 106(a) of the Code provides that "[n]otwithstanding an

assertion of sovereign immunity, sovereign immunity is abrogated

as to a governmental unit to the extent set forth in this section


                                   - 6 -
with respect to" dozens of provisions of the Code, including the

automatic stay.       Congress enacted § 106 in 1994 to overrule two

Supreme Court cases, which held that a prior version of the section

was insufficiently clear to abrogate state and federal sovereign

immunity.      140 Cong. Rec. 27693 (Oct. 4, 1994) (citing Hoffman v.

Conn. Dep't of Income Maint., 492 U.S. 96 (1989) and United States

v. Nordic Vill., Inc., 503 U.S. 30 (1992)).             The provision's plain

statement satisfies Congress' obligation to unequivocally express

its intent to abrogate immunity for all governmental units.

              We thus focus on whether Congress intended to abrogate

tribal sovereign immunity when it used the phrase "governmental

unit."        Section 101(27) of the Code, enacted as part of the

Bankruptcy      Reform   Act   of    1978,    defines   "governmental       unit"

capaciously as:

              United States; State; Commonwealth; District;
              Territory;   municipality;    foreign   state;
              department, agency, or instrumentality of the
              United States (but not a United States trustee
              while serving as a trustee in a case under
              this title), a State, a Commonwealth, a
              District, a Territory, a municipality, or a
              foreign state; or other foreign or domestic
              government.

11 U.S.C. § 101(27).         That enumerated list covers essentially all

forms    of    government.     See   Krystal    Energy,   357   F.3d   at   1057

("[L]ogically, there is no other form of government outside the

foreign/domestic dichotomy . . . .").            The issue is then whether

a tribe is a domestic government.


                                      - 7 -
          First, there is no real disagreement that a tribe is a

government.    Tribes are not specifically excluded and fall within

the plain meaning of the term governments.            Tribes are governments

because they act as the "governing authorit[ies]" of their members.

Government,    Webster's   Third   New     International     Dictionary   982

(1961); accord government, The Random House Dictionary of the

English Language 826 (2d ed. 1987) ("[T]he governing body of people

in a state, community, etc.; administration.").            While tribes have

limited authority over non-members, they exercise sovereignty over

their members and territories.             See Atkinson Trading Co.        v.

Shirley, 532 U.S. 645, 650–51 (2001).          As examples, "Indian tribes

retain their inherent power to determine tribal membership, to

regulate domestic relations among members, and to prescribe rules

of inheritance for members," Montana v. United States, 450 U.S.

544, 564 (1981); see, e.g., Constitution and Bylaws of the Lac Du

Flambeau Band of Lake Superior Chippewa Indians of Wisc., art. VI,

https://www.ldftribe.com/uploads/files/Court-Ordinances/

CONSTITUTION%20AND%20BYLAWS.pdf,         and   also    largely   retain   the

authority to prosecute members for offenses committed in their

territories, 18 U.S.C. § 1152; see Negonsott v. Samuels, 507 U.S.

99, 102-03 (1993).    Indeed, the very purpose of tribal sovereign

immunity is to protect "Indian self-government."             Bay Mills, 572

U.S. at 790.




                                   - 8 -
           Second, it is also clear that tribes are domestic, rather

than foreign, because they "belong[] or occur[] within the sphere

of authority or control or the . . . boundaries of" the United

States.   Domestic, Webster's Third, supra, at 671.4       Thus, a tribe

is a domestic government and therefore a government unit.

           This conclusion is drawn from the text.           It is also

supported by historical context.     When Congress abrogated immunity

in 1994, it did so against the preexisting backdrop of § 101(27).

Indeed,   at   least   one   published    bankruptcy   opinion   shows   an

understanding even before 1978 that tribes could function as and

claim the benefits of governments.       See In re Bohm's Inc., 5 Bankr.

Ct. Dec. 259, 259 (Bankr. D. Ariz. 1979) (prohibiting discharge of

and prioritizing fees owed to tribe under pre-1978 bankruptcy law).

As Coughlin argues, Congress was aware of the existing definition

of "governmental unit" when it incorporated it into § 106.               The

Band wants to ignore that point.         But the Code was clear in 1994

that tribes were governmental units. As a result, the Band's focus

on § 106 as though it were freestanding is simply misplaced.


     4    The dissent implies that we have cherry-picked that
definition.    Not so.    See, e.g., domestic, The Random House
Dictionary of the English Language 581 (2d ed. 1987) ("[O]f or
pertaining to one's own or a particular country as apart from other
countries . . . ."); domestic, The American Heritage Dictionary
416 (2d college ed. 1982) ("Of or pertaining to a country's
internal affairs."); domestic, Webster's New Collegiate Dictionary
338 (1975) ("[O]f, relating to, or carried on within one and esp.
one's own country[.]").



                                  - 9 -
           Were that not enough, Congress was also well aware when

it enacted § 101(27) in 1978 and § 106 in 1994 that Indian tribes

were legally "domestic dependent nations."    All three branches of

government have long used the phrase.        Chief Justice Marshall

coined it in 1831.5    Cherokee Nation v. Georgia, 30 U.S. 1, 17

(1831).   Since at least 1853, the Executive Branch too has adopted

the phrase.6   See Conts. of the Potawatomie Indians, 6 Op. Att'y

Gen. 49, 54 (1853).   Members of Congress have used the phrase as

well since at least 1882, see 13 Cong. Rec. S2804, S2806 (Apr. 12,

1882) (statement of Sen. Garland), including Members of Congress

referring to "domestic dependent nations" on the floor during the

sessions when Congress enacted the relevant provisions of the Code,

139 Cong. Rec. 26542 (Oct. 28, 1993) (statement of Rep. Thomas);

124 Cong. Rec. 8380 (Apr. 3, 1978) (statement of Sen. Hatch).

Indeed, Senator Hatch, who discussed Cherokee Nation in depth on



     5     The Supreme Court has repeated that formulation many
times.   See Okla. Tax Comm'n v. Citizen Band Potawatomi Indian
Tribe of Okla., 498 U.S. 505, 509 (1991); Duro v. Reina, 495 U.S.
676,   699   (1990)  (Brennan,   J.,  dissenting);   Brendale   v.
Confederated Tribes & Bands of Yakima Indian Nation, 492 U.S. 408,
451 (1989); Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 169
n.18 (1982) (Stevens, J., dissenting); Baker v. Carr, 369 U.S.
186, 215 (1962); Roff v. Burney, 168 U.S. 218, 221 (1897).
     6    The phrase appears in opinions and adjudications across
the Executive Branch. See, e.g., Bay Bancorporation Green Bay,
Wisconsin, 1995 WL 356948, at *1 (F.R.B. June 14, 1995); Appeal of
Devil's Lake Sioux Tribe, 94 Interior Dec. 101, 118 (IBIA 1987);
Powers of Indian Tribes, 55 Interior Dec. 14, 47 (1934); Timber on
Indian Lands, 19 Op. Att'y Gen. 232, 233 (1889).


                               - 10 -
the floor in 1978 and knew that "[t]he peculiar status of Indian

tribes was defined by Chief Justice Marshall . . . as that of

'domestic dependent nations,'" 124 Cong. Rec. 8380, was the ranking

member of the Judiciary Committee when it marked up the 1994

amendments to the Code.     In light of this consistent use across

government, we have no doubt that Congress understood tribes to be

domestic dependent nations.

             As domestic dependent nations are a form of domestic

government, it follows that Congress understood tribes to be

domestic governments.     The phrases are functionally equivalent.

In both phrases, "domestic" means the same thing: occurring within

the boundaries of the United States.     Compare Cherokee Nation, 30

U.S. at 17 ("The Indian territory is admitted to compose a part of

the United States.") with domestic, Webster's Third, supra, at

671.       Nation, in the sense Chief Justice Marshall used it in

Cherokee Nation, refers to a government.7    Dependent simply refers

to a subset of nations or governments.       Id. at 17; see United

States v. Cooley, 141 S. Ct. 1638, 1643 (2021).     Taken together,




       7  Cherokee Nation discusses tribes as dependent nations to
discuss the extent of their sovereign powers and to contrast their
limited sovereignty with the full sovereignty of full nation-
states. See 30 U.S. at 16-17. The salient characteristic is the
power to make and apply laws. See sovereignty, II Bouiver's Law
Dictionary 406-407 (Lawbook Exch. 2012) (1839); see also sovereign
power, T.W. Williams, A Compendious and Comprehensive Law
Dictionary (Lawbook Exch. 2006) (1816).


                                - 11 -
then, the phrase "domestic dependent nation" refers to a form of

domestic government.

              Thus, when Congress enacted §§ 101(27) and 106, it

understood tribes to be domestic governments, and when it abrogated

the sovereign      immunity of domestic governments in § 106, it

unmistakably abrogated the sovereign immunity of tribes.

              Finally, we draw additional support from the Bankruptcy

Code's structure.       Congress did not just strip immunity.                It also

granted benefits.           Because we must presume that Congress uses a

defined phrase consistently in the same statute, see Azar v. Allina

Health Servs., 139 S. Ct. 1804, 1812 (2019), the definition of

governmental unit applies across the Code.                  As a result, tribes

also enjoy the special benefits afforded to governmental units

under the Code, such as priority for certain unsecured claims, see

11 U.S.C § 507(a)(8), and certain exceptions to discharge, see id.

§   523(a).    Many    of    those   benefits     enable    governmental      units,

including tribes, to collect tax revenue. See, e.g., id. §§ 362(b)

(excepting tax audits and liens from the automatic stay), 507(a)(8)

(giving    priority     to    certain    tax     claims),   523(a)    (prohibiting

discharge of fines and taxes), 1305 (allowing post-petition tax

claims).      Thus, in practice, tribes benefit from their status as

governmental units.           Moreover, tribal self-determination -- the

animating force behind modern federal Indian policy -- benefits

when   tribes    can    collect      taxes.       These   practical    and   policy


                                        - 12 -
considerations bolster our conclusion that tribes are governmental

units and thus that the Code abrogates tribal sovereign immunity.

                                      III.

            The   Band   and   our    dissenting      colleague   offer   many

arguments for immunity.        None persuade us.

                                       A.

            The Band contends that Congress cannot abrogate tribal

sovereign immunity unless it expressly discusses tribes somewhere

in the statute. But controlling Supreme Court precedent forecloses

that argument.     See Cooper, 566 U.S. at 291.         The Band purports to

contravene the text by reliance on silence in the legislative

history.    And it also tries to rely on canons of construction that

we use only to resolve ambiguity. Those arguments, however, falter

in the face of the Bankruptcy Code's clear text.               See Penobscot

Nation, 3 F.4th at 493, 503.

            The   Band   primarily    argues   that    the   Bankruptcy   Code

cannot abrogate tribal sovereign immunity because it never uses

the word "tribe."        It points to Greektown, in which the Sixth

Circuit held that the Bankruptcy Code did not abrogate tribal

sovereign immunity because it "lack[s] the requisite clarity of

intent."8    917 F.3d at 461.        To reach that conclusion, Greektown


     8    The Band also cites Meyers v. Oneida Tribe of Indians of
Wisconsin, 836 F.3d 818 (7th Cir. 2016) and In re Whitaker, 474
B.R. 687 (B.A.P. 8th Cir. 2012). Greektown largely adopted the



                                     - 13 -
explained that "[e]stablishing that Indian tribes are domestic

governments    does    not   lead   to    the     conclusion    that   Congress

unequivocally meant to include them when it employed the phrase

'other foreign or domestic government.'"             Id. at 460 (emphasis in

original).     That contention cannot be correct.               Congress must

abrogate immunity explicitly.           It has done so here, as expressly

eliminating immunity as to governmental units, which, as we have

explained, include tribes.

            The    Band's    argument     boils    down    to   a    magic-words

requirement.      See Greektown, 917 F.3d at 460 ("[T]here is not one

example in all of history where the Supreme Court has found that

Congress intended to abrogate tribal sovereign immunity without

expressly mentioning Indian tribes somewhere in the statute."

(quoting Meyers, 836 F.3d at 824) (emphasis in original)).                     And

Cooper forbids us from adopting a magic-words test.                 See 566 U.S.

at 291.    In making that argument, the Band advocates an even more

extreme    position   than    the   one   the     Sixth   Circuit    adopted   in

Greektown.9    That Congress took a belt-and-suspenders approach in


Seventh Circuit's reasoning in Meyers. See 917 F.3d at 458-61.
We note that Meyers dealt with a different statute, the Fair and
Accurate Credit Transaction Act. But to the extent that the same
logic applies to both statutes, we reject Meyers for the same
reasons we reject Greektown.    We also reject Whitaker, which
expressly requires "magic words" to abrogate tribal sovereign
immunity. See 474 B.R. at 695. As we explain, Cooper forbids
such a rule. See 566 U.S. at 291.
     9   The Sixth Circuit suggested that Congress could avoid using



                                    - 14 -
drafting an unmistakably broad provision does not somehow narrow

the text or obscure Congress' intent.                 See Facebook, Inc. v.

Duguid, 141 S. Ct. 1163, 1172 n.7 (2021); see generally E. Leib &

J. Brudney, The Belt-and-Suspenders Canon, 105 Iowa L. Rev. 735

(2020).

            The    Band   next     argues    from   the   lack   of    a    specific

discussion of tribes in the legislative history.                      Cooper again

supplies the response. "Legislative history cannot supply a waiver

that is not clearly evident from the language of the statute."

566 U.S. at 290 (citing Lane v. Peña, 518 U.S. 187, 192 (1996)).

The inverse is also true: legislative history cannot introduce

ambiguity into a clear statute.             Penobscot Nation, 3 F.4th at 491

(citing Carcieri v. Salazar, 555 U.S. 379, 392 (2009)). That maxim

is never truer than when the legislative history is silent.                      See

Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1143 (2018)

("Silence in the legislative history, no matter how clanging,

cannot    defeat   the    better    reading    of   the   text   and       statutory

context." (quotation marks omitted) (quoting Sedima, S.P.R.L. v.



the word tribe if it said that "'sovereign immunity is abrogated
as to all parties who could otherwise claim sovereign immunity.'"
Greektown, 917 F.3d at 461 n.10 (quoting Krystal Energy, 357 F.3d
at 1058).    But its explanation goes astray because Congress
essentially adopted that formulation in the Bankruptcy Code. See
Krystal Energy, 357 F.3d at 1057 ("[L]ogically, there is no other
form of government outside the foreign/domestic dichotomy
. . . .").



                                      - 15 -
Imrex     Co.,   473    U.S.   479,   495    n.13   (1985))).     Nor   would    we

necessarily expect a discussion of tribes when they so clearly fit

within the text of the statute, as we have discussed.               The lack of

discussion of tribes in the legislative history cannot introduce

ambiguity into an unambiguous statute.10

             The Band then turns to canons of construction which,

because they apply only to ambiguous statues, offer it no support.

Without ambiguity, the Indian canons of construction play no role

in our analysis.        Penobscot Nation, 3 F.4th at 493, 503.            Nor does

the ejusdem generis canon support the Band's position.11                    True,

we draw the meaning of "other foreign or domestic government" from

the preceding enumeration of governments.               See Epic Sys. Corp. v.

Lewis, 138 S. Ct. 1612, 1625 (2018).                True as well, the relevant

category    is   governments      like      the   federal   government,   states,

territories,           municipalities,        and     foreign     states        and

instrumentalities of the federal government, states, territories,

municipalities, and foreign states.                 Neither of those points,


     10 The dissent also notes that the legislative history is
silent about tribes. But as the dissent admits, in determining
whether Congress has abrogated sovereign immunity, we must look
only to the language of the statute and not to legislative history.
Dissenting Op. at 54 (citing Hoffman, 492 U.S. at 96); see also
Hoffman, 492 U.S. at 104.
     11   The Band references both ejusdem generis and noscitur a
sociis. Because "other foreign or domestic government" is a catch-
all phrase following a specific list, ejusdem generis is the
relevant canon.   See A. Scalia & B. Garner, Reading Law: The
Interpretation of Legal Texts 195-199, 205 (2012).


                                      - 16 -
however, cuts against our reading.         All are forms of government.

All, except municipalities, enjoy some immunity from unconsented

suit.     If tribes are not domestic governments, it must be because

they are different in some relevant way from governments like

territories.     We look to governmental functions in interpreting

§ 101(27).    See TI Fed. Credit Union v. DelBonis, 72 F.3d 921, 931

(1st Cir. 1995).    We see no functional difference that would allow

us to conclude that Congress intended tribes to fall outside the

definition of governmental unit.12

                                     B.

            The dissent construes the phrase "domestic governments"

to mean only those governments that trace their origins to the

Constitution.     Dissenting Op. at 39.       But we cannot adopt that

construction    without   imposing   new   rules   on   how   Congress   may

legislate in violation of controlling Supreme Court precedent

because the text does not permit such a reading.

            The dissent offers no reason to think that Congress

intended to limit the list of domestic governments to those "that

can trace [their] origins either to our federal constitutional

system of government or to that of some 'foreign state.'"                 In

injecting the constitutional character of an entity into ordinary



     12   The dissent also draws on the ejusdem generis canon in
making a related point, which we reject for similar reasons. See
infra Part III.B.


                                 - 17 -
statutory interpretation the dissent proposes a radical new rule

of construction -- one never previously adopted by any court, never

briefed by the parties, and certainly never within Congress'

contemplation.     We are interpreting the phrase domestic government

as Congress enacted it in 1979; we are not interpreting what a

provision of the Constitution meant at the Framing.                In support of

its    departure     from       established      principles       of   statutory

interpretation, the dissent offers, at best, only a definition of

the word domestic as "pertaining, belonging or relating to . . .

the place of birth, origin, creation, or transaction."                 Dissenting

Op. at 39 (quoting domestic, Black's Law Dictionary (5th ed.

1979)).    But     the    dissent   can   only   apply     that   definition    by

stripping it of context.            When referring to products, the word

domestic is used to describe origins: we refer to domestic cars

and domestic beers.            The word does not, however, carry those

connotations when it refers to governments.                  Compare domestic,

Oxford English Dictionary 944 (2d ed. 1989) ("Indigenous; made at

home or in the country itself; native, home-grown, home-made."),

with id. ("Of or pertaining to one's own country or nation; not

foreign, internal, inland, 'home'.").              The dissent protests that

both   definitions       are   available;   only    one,   however,     works   in

context.    Moreover, the phrase appears in a classic dichotomy

between the words "foreign" and "domestic," which supports our

understanding that the word domestic refers to the territory in


                                     - 18 -
which the government exists. And even if the word "domestic" could

bear the meaning the dissent ascribes to it, we have no reason to

choose an obscure use of the word over an obvious one.                  In applying

ejusdem   generis,      the   genus      should    be     "obvious     and   readily

identifiable."       Scalia & Garner, supra at 199.

           The dissent's reasoning fails to apply the ordinary

meaning   of   an    unambiguous      statute     --    which   uses    words    long

understood to refer to tribes -- because Congress did not expressly

refer to "tribes."        "[R]equring Congress to use magic words to

accomplish a particular result . . . violates the baseline rule of

legislative    supremacy."         A.    Barrett,       Substantive     Canons   and

Faithful Agency, 90 Boston Univ. L. Rev. 109, 166-67 (2010). There

is no inconsistency between the avoidance-of-magic-words rule and

the clear-statement rule for abrogating sovereign immunity.                      The

clear-statement rule "'is a tool for interpreting the law' and

. . . it does not 'displac[e] the other traditional tools of

statutory construction.'" Cooper, 566 U.S. at 291 (quoting Richlin

Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 589 (2008)) (alteration

in original).       Yet the dissent has transformed that interpretive

tool into a substantive hurdle for Congress to overcome.                         The

dissent   does      suggest   at   one    point        that   the   phrase    "every

government" would meet its standard.              Dissenting Op. at 37 n.16,

47.   But to require that phrase transgresses Cooper's prohibition




                                      - 19 -
on magic words no less than requiring "tribes" to appear in the

statute.

           The    dissent     equates       our     accepted   and    standard

dictionary-based meaning of the phrase "domestic government" with

its preferred and uncommon definition.            But they are not the same.

An   interpretation    of    the   phrase    "domestic      government"   that

excludes Indian tribes with no textual basis for so doing is

implausible.     Cf. United States v. Ojeda Rios, 495 U.S. 257, 263

(1990) (holding implausible a narrow reading of a statute that

disregards context).    For the dissent's preferred reading to work,

we would need some reason to believe that Congress intended the

word "domestic" to apply to place of origin.              The dissent offers

none.   By the same logic, "domestic government" could refer to

household management.       But in this context, it certainly does not.

Nor, in this context, does it refer to place of origin.

           We also briefly respond to a few objections the dissent

raises to our interpretation of § 101(27).

           The   dissent     responds   to        our   surplusage   analysis,

contending that the phrase "other domestic governments" would have

meaning even if it did not encompass tribes.               The dissent would

read the phrase to refer only to "half-fish, half-fowl governmental

entities like authorities or commissions that are created through

interstate compact."    Dissenting Op. at 31-32; see also id. at 42.

The problem with that claim is that an agency created by interstate


                                   - 20 -
compact enjoys an immunity only as an instrumentality of its

creator states.     See Hess v. Port Auth. Trans-Hudson Corp., 513

U.S. 30, 40-44 (1994); Lake Country Ests., Inc. v. Tahoe Reg'l

Plan. Agency, 440 U.S. 391, 401 (1979).             Nor does the singular

form of the governments listed in § 101(27) matter.             Congress has

instructed us not to fret over whether a statute uses a word in

its singular or plural form: "[i]n determining the meaning of any

Act of Congress, unless the context indicates otherwise[] words

importing the singular include and apply to several persons,

parties, or things[] [and] words importing the plural include the

singular[] . . . ."       1 U.S.C. § 1.      Through that lens, § 101(27)

refers to an "instrumentality . . . of State[s]."              The definition

thus includes interstate-compact agencies.           The dissent offers no

other examples of governments that would fit the phrase, nor have

we found any.      And so, if we interpret the phrase to exclude

tribes, we are left with surplusage.

            The   dissent    also   points   to    Congress'    inclusion   of

"municipalities"     in   the   definition    of   governmental     units   as

incongruous   because       municipalities    do   not   possess   sovereign

immunity.   See Owen v. City of Independence, 445 U.S. 622, 645–46

(1980).     That argument, which the Band never made and which

Coughlin had no opportunity to address, does not work.                      The

definition applies across the code.          It is not odd that Congress

wanted municipalities to be treated like other governments for


                                    - 21 -
other purposes.   See, e.g., 11 U.S.C §§ 362(b), 507(a)(8), 523,

1305.13

                                 IV.

          We   reverse   the   decision   of   the   bankruptcy   court

dismissing Coughlin's motion to enforce the automatic stay and

remand for further proceedings consistent with this opinion.



                  - DISSENTING OPINION FOLLOWS -




     13   In yet another argument not advanced by the Band, the
dissent seeks support for its statutory interpretation from a
Department of Agriculture regulation, which defines "governmental
entity" for the purposes of an organic food marketing program as
"[a]ny domestic government, tribal government, or foreign
governmental subdivision providing certification services."
Dissenting Op. at 45 (citing 7 C.F.R. § 205.2).       The meaning
Congress gave to an unrelated statute does not change when the
Administrator of the Agricultural Marketing Service decides to add
a possibly superfluous phrase to a regulation. Nor should we draw
meaning from the fact that an agency once distinguished between
domestic governments and tribal governments, especially because
federal agriculture law often singles out "tribal governments."
See, e.g., 7 U.S.C. §§ 950bb, 1632c, 1639p, 2671, 6923, 7518,
7655d, 2204b-3, 2009bb-1.


                                - 22 -
          BARRON, Chief Judge, dissenting.                  Indian tribes enjoy

immunity from suit as a "core aspect[] of [their] sovereignty."

Michigan v. Bay Mills Indian Cmty., 572 U.S. 782, 788 (2014).

Thus, just as Congress generally may abrogate state sovereign

immunity only by stating its intent to do so "clear[ly]" and

"unequivocal[ly],"       Congress         generally   may     abrogate    tribal

sovereign immunity only with that same degree of clarity.                See id.

at 790 (quoting C&L Enterprises, Inc. v. Citizen Band Potawatomi

Tribe of Okla., 532 U.S. 411, 418 (2001)).

          Here, of course, the question of whether Congress has

abrogated tribal sovereign immunity arises in connection with the

federal Bankruptcy Code ("Code").            That is potentially significant

because Congress's constitutional power to make uniform bankruptcy

law presents a special case when it comes to the abrogation of

state sovereign immunity.           Cf. Cent. Va. Cmty. Coll. v. Katz, 546

U.S.   356,   362,    379        (2006)    (holding   that     "the   Bankruptcy

Clause . . . reflects the States' acquiescence in a grant of

congressional    power      to    subordinate    to   the    pressing    goal   of

harmonizing bankruptcy law sovereign immunity defenses that might

have been asserted in bankruptcy proceedings").

          No argument has been made to us, however, that this same

constitutional power permits Congress to abrogate Indian tribes'

sovereign immunity in the Code without doing so clearly and

unequivocally.       We thus confront in this appeal an abrogation


                                      - 23 -
question regarding tribal immunity under the Code that is statutory

rather than constitutional in nature.

            The statutory question implicates two provisions of the

Code:     11 U.S.C. § 106, which expressly abrogates the immunity

from suit of a "governmental unit" as to certain specifically

enumerated    Code   provisions,    and     11    U.S.C.   § 101(27),    which

separately defines that critical term.            The parties agree that the

clear and unequivocal abrogation of immunity for "governmental

unit[s]" in § 106 applies to a case that, like this one, involves

a debtor's motion for damages against a creditor for willfully

violating the automatic stay that has been in place since the

debtor    filed    for   bankruptcy.        See     11   U.S.C.    § 362(k)(1)

(authorizing "an individual injured by any willful violation of a

stay" to "recover actual damages, including costs and attorneys'

fees, and, in appropriate circumstances, . . . punitive damages").

They further agree that the debtor in this case, Brian Coughlin,

is seeking damages pursuant to § 362(k)(1) against a creditor that

is entitled to assert the immunity from suit that Indian tribes

generally enjoy, due to that creditor's ties to the Lac du Flambeau

Band of Lake Superior Chippewa Indians.             Thus, the sole question

for us is a discrete but novel one in our Circuit:                Did Congress

clearly    and    unequivocally    define    a     "governmental    unit"   in

§ 101(27) to include an Indian tribe?             As I will explain, in my

view, Congress did not.


                                   - 24 -
                                      I.

           Section 101(27) defines the term "governmental unit" as

follows:

           United States; State; Commonwealth; District;
           Territory;   municipality;    foreign   state;
           department, agency, or instrumentality of the
           United States (but not a United States trustee
           while serving as a trustee in a case under
           this title), a State, a Commonwealth, a
           District, a Territory, a municipality, or a
           foreign state; or other foreign or domestic
           government.

11 U.S.C. § 101(27) (emphasis added).

           As is evident from this text, Congress did not mention

Indian tribes in this definition.            As is also evident from this

text,   Congress   did   not   do   so   even   though   it   did   name   many

governmental types, including some that, like Indian tribes, enjoy

an immunity from suit that Congress may abrogate only clearly and

unequivocally.     See, e.g., Atascadero State Hosp. v. Scanlon, 473

U.S. 234, 240 (1985) (articulating the abrogation standard for

states' sovereign immunity).

           Thus, a reader interested in knowing whether Indian

tribes are "governmental unit[s]" cannot help but notice that

Congress, for some reason, did not use the surest means of clearly

and unequivocally demonstrating that they are.                Nor can such a

reader -- if reasonably well informed -- help but notice that

Congress chose not to do so even though Indian tribes are hardly

an obscure type of immunity-bearing sovereign and even though


                                    - 25 -
Congress has expressly named them when abrogating their sovereign

immunity in every other instance in which a federal court has found

that immunity to have been abrogated.   See, e.g., Kiowa Tribe of

Okla. v. Mfg. Tech., Inc., 523 U.S. 751, 758 (1998) (listing

instances in which tribal immunity was abrogated through explicit

mention of Indian tribes); see also In re Greektown Holdings, LLC,

917 F.3d 451, 460 (6th Cir. 2019) (stating that neither the Sixth

Circuit nor the Seventh Circuit was able to find even "one example

in all of history where the Supreme Court has found that Congress

intended to abrogate tribal sovereign immunity without expressly

mentioning Indian tribes somewhere in the statute" and noting that

"there is only one example at the circuit court level," Krystal

Energy Co. v. Navajo Nation, 357 F.3d 1055 (9th Cir. 2004), which

interprets the same provisions of the Bankruptcy Code at issue in

this case (emphasis in original) (quoting Meyers v. Oneida Tribe

of Indians of Wis., 836 F.3d 818, 824 (7th Cir. 2016))); Krystal

Energy Co., 357 F.3d at 1059 (noting that the Ninth Circuit could

"find no other statute in which Congress effected a generic

abrogation of [tribal] sovereign immunity" without specifically

naming Indian tribes).

          In fact, if unusually well informed, such a reader could

not help but notice one more thing, too.    Congress made express

reference to "Indian Territory" in a precursor attempt to set the

rules of the road for bankruptcy under federal law. See Bankruptcy


                              - 26 -
Act of July 1, 1898, 30 Stat. 544, 544 (1898).         Yet, in the

provision of the Code addressing whether Indian tribes would retain

their sovereign immunity, Congress for some reason chose not to

make any mention of Indian tribes at all.

          The obvious question for such a reader, then, is why?

Why, if Congress wanted to be crystal clear in abrogating tribal

immunity through the Code, did it not use the clearest means of

abrogating that immunity by including "Indian Tribe" -- or its

equivalent -- in the list of expressly named governmental types

that makes up the bulk of § 101(27)?

          One possible answer is quite straightforward:    Congress

did not mention Indian tribes in § 101(27) because Congress did

not intend to include them as "governmental unit[s]."     See In re

Greektown Holdings, LLC, 917 F.3d at 462 ("Congress's failure to

[explicitly mention   Indian tribes], after arguably mentioning

every other sovereign by its specific name, likely constitutes

'[a] circumstance[] supporting [the] sensible inference' that

Congress meant to exclude them, pursuant to the familiar expressio

unius canon." (alteration in original) (quoting Chevron U.S.A.

Inc. v. Echazabal, 536 U.S. 73, 81 (2002))).

          The majority rejects that straightforward answer.      It

holds   that   § 101(27)'s   trailing   "or    other . . . domestic

government" phrase, which itself makes no mention of Indian tribes,

nonetheless does for them what that same statutory provision's


                              - 27 -
preceding express list does not: clearly and unequivocally define

tribes to be "governmental unit[s]."

              In other words, the majority is of the view that Congress

thought both that it would be perfectly clear to any reader that

the        general   phrase    "other . . . domestic    government[s]"

encompasses Indian tribes and that it would not be similarly clear

to any reader that this same phrase encompasses either "United

States; State; Commonwealth; District; Territory; municipality;

foreign state," or a "department, agency, or instrumentality of

the United States . . . , a State, a Commonwealth, a District, a

Territory," or "a municipality."       11 U.S.C. § 101(27).    And so,

the majority apparently thinks, Congress saw a need to name

expressly each of those governmental types, but no similar need to

name Indian tribes.

              That understanding of congressional intent is -- to my

mind, at least -- hardly intuitive.          But, I do not make that

observation to suggest that Congress must name Indian tribes to

abrogate their immunity.      I make it only to emphasize that it is

not enough for us to conclude that the phrase "or other . . .

domestic government" could be read to encompass Indian tribes.

Rather, for us to adopt that reading, we must have "perfect

confidence" in it, Dellmuth v. Muth, 491 U.S. 223, 231 (1989),14


      14    As the majority points out, the "clear and unequivocal



                                  - 28 -
because   that   reading   attributes   to   Congress   an   intention   to

abrogate a "core aspect[] of [tribal] sovereignty," Bay Mills


standard" for abrogation is the same for states and for tribes,
see Maj. Op. at 5 n.3 ("In order to determine whether Congress has
abrogated the States' sovereign immunity, we ask . . . whether
Congress has 'unequivocally expresse[d] its intent to abrogate the
immunity.'" (alteration in original) (quoting Seminole Tribe of
Fla. v. Florida, 517 U.S. 44, 55 (1996))), notwithstanding that
tribal immunity and state sovereign immunity emanate from
different legal sources and are not perfectly coextensive, Kiowa
Tribe of Okla., 523 U.S. at 755-56. Thus, because the "perfect
confidence" requirement set forth Dellmuth is a gloss on the "clear
and unequivocal" standard, it applies to the abrogation of tribal
immunity as well.
     I do recognize that the question that we face here concerns
the scope of a definition that applies throughout the Code. And,
while this feature of § 101(27) could suggest that the "clear and
unequivocal" standard does not apply to the interpretation of that
provision's definition of "governmental unit," neither party has
raised such an argument to us.         Moreover, the history of
§ 101(27)'s   enactment   supports   applying    the   "clear   and
unequivocal" standard to it, as Congress defined the term
"governmental unit" at the same time that it enacted § 106, which
used that same term to abrogate sovereign immunity. See 11 U.S.C.
§§ 101(27) & 106 (1978). I thus proceed on the assumption -- as
do the parties, the majority, and all the circuits that have ruled
on this issue -- that the "clear and unequivocal" standard applies
to the interpretive question we face here.        It is especially
prudent to do so, I should add, given that if the "clear and
unequivocal" standard were inapplicable, we would be left with the
question whether the Indian canon of construction would apply,
such that, as the Band here separately contends, the definition of
"governmental unit" within the Code should be read not to abrogate
an Indian tribe's immunity from suit on this basis alone.       See
White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 143–44 (1980)
("Ambiguities in federal law have been construed generously in
order to comport with these traditional notions of sovereignty and
with the federal policy of encouraging tribal independence.");
Cty. of Yakima v. Confederated Tribes & Bands of Yakima Indian
Nation, 502 U.S. 251, 269 (1992) (explaining that a "[s]tatute[]
[is] to be construed liberally in favor of the Indians, with
ambiguous provisions interpreted to their benefit") (quoting
Montana v. Blackfeet Tribe, 471 U.S. 759, 766 (1985))).


                                 - 29 -
Indian Cmty., 572 U.S. at 788; see also United States v. Nordic

Village, Inc., 503 U.S. 30, 37 (1992) (explaining that if it is

"plausible" to read a statute as not abrogating a sovereign's

immunity from suit, that "is enough to establish that . . . [it]

is not 'unambiguous'" that statutory provision abrogates that

sovereign's immunity).   Hence, the key question that is my focus

in what follows:   does the majority's reading of § 101(27) justify

our having "perfect confidence" in it?

                                II.

          I recognize that one argument for concluding that the

phrase "other . . . domestic government" must encompass Indian

tribes is that, otherwise, the phrase would have no meaning at

all.   The phrase must be referring to something, and so, if not

Indian tribes, then what?    See Corley v. United States, 556 U.S.

303, 314 (2009) ("[A] statute should be construed so that effect

is given to all its provisions, so that no part will be inoperative

or superfluous, void or insignificant." (quoting Hibbs v. Winn,

542 U.S. 88, 101 (2004))).

          But, I do not see how the canon against surplusage can

engender the kind of confidence in the majority's Indian tribe-

inclusive reading that is required, given the immunity-abrogating

effect that such a reading would have, insofar as the statutory

text otherwise cannot.    For, even if the phrase "or other . . .

domestic government" were not read to include Indian tribes, it


                               - 30 -
still could be read to pick up otherwise excluded, half-fish, half-

fowl governmental entities like authorities or commissions that

are created through interstate compacts, just as the phrase "or

other foreign . . . government" similarly could be read to pick up

the   joint    products      of   international    agreements.        See,    e.g.,

Atlantic            States         Marine         Fisheries         Commission,

http://www.asmfc.org/about-us/program-overview                 (last      visited

April 12, 2022) (a body consisting of representation from fifteen

states responsible for fishery management); cf. Jam v. Int'l Fin.

Corp., 139 S. Ct. 759, 765 (2019) (discussing sovereign immunity

in the context of international organizations, such as the World

Bank).

              In fact, the trailing phrase in § 101(27) seems quite

well-suited to that modest, residuum-defining function.                        Such

joint entities are not susceptible of the kind of one or two-word

description     ("Interstate       Commission,     Authority   or   the      Like"?

"Products of compacts or agreements"?) that -- like Indian tribes

themselves -- each of the expressly listed types of foreign or

domestic governments is.          Nor do any other words in § 101(27) lend

themselves     to    a   construction    that     would   encompass    such    odd

governmental hydras.

              The majority contends in response that these types of

entities are already encompassed within § 101(27)'s definition of

"governmental unit" as "instrumentalit[ies] . . . of a State,"


                                      - 31 -
such that the residual phrase "or other . . . domestic government"

need not apply.     See Maj. Op. at 20-21.        But, why would we think

such a joint entity is an "instrumentality" of a "State" when it

is a body that is formed by more than one State through an

interstate compact blessed by Congress and has a regulatory purview

greater than that of a single state?        See, e.g., Atlantic States

Marine      Fisheries     Commission,       http://www.asmfc.org/about-

us/program-overview (last visited April 12, 2022) (noting that the

Commission's fishery management plans are binding on all the

Atlantic coast states that the plans apply to and that noncompliant

states can be fined or face a fishing moratorium).15

            Moreover, if the majority is right that such joint-State

entities are "instrumentalities' of "a State," then what meaning

would the phrase "other . . . domestic government" at issue have?

Is the majority suggesting that Congress included the trailing

phrase    "other   domestic   government"   for    the   sole   purpose   of

including Indian tribes?      If so, is it of the view that Congress

had Indian tribes -- and only Indian tribes -- in mind in using


     15 The majority notes that that "an agency created by
interstate compact enjoys an immunity only as an instrumentality
of its creator states." See Maj. Op. at 20. But, the fact that
such interstate agencies can have sovereign immunity, does not
mean that the phrase "instrumentalit[ies] . . . of a State,"
refers to such entities, as the definition of "governmental unit"
is used throughout the Code and includes non-sovereign-immunity-
bearing entities like municipalities.    And, nothing in Hess v.
Port Auth. Trans-Hudson Corp., 513 U.S. 30 (1994), says otherwise,
because that case was not construing that provision of the Code.


                                 - 32 -
that phrase but nonetheless thought it clearest not to name them

and to refer to them instead in only much more general terms,

notwithstanding Congress's obligation to abrogate Indian tribes'

immunity only clearly and unequivocally?

            Of course, even if the canon against surplusage does not

provide the requisite clarity, the text itself -- unaided by any

helping canon -- might do so on its own.           And, the majority does

conclude, like the Ninth Circuit, that there is no need to resort

to an interpretive canon to find by inference that Indian tribes

clearly    and   unequivocally   fall    within    § 101(27)    because   the

ordinary meaning of the phrase "domestic government" compels that

finding directly.

            As the Ninth Circuit puts the point, "Indian tribes are

certainly    governments,"   and    there     is   no   space   between   the

"foreign/domestic dichotomy, unless one entertains the possibility

of extra-terrestrial states."        Krystal Energy Co., 357 F.3d at

1057.     Thus, the Ninth Circuit concludes that it follows that an

Indian tribe is, like any "government," necessarily "domestic"

insofar as it is not -- and neither party here suggests that an

Indian tribe is -- "foreign," such that an Indian tribe necessarily

is a "domestic government."        Id.      But, as I will next explain,

this logic is not as airtight as it might seem.




                                   - 33 -
                                       III.

            The   juxtaposition        of    "domestic"     and      "foreign"    in

§ 101(27) shows -- as the majority appears to agree -- that

Congress intended the adjective "domestic" to refer here to the

"United States" -- in some fashion -- and not to what is "foreign"

to it.      Thus, the scope of the class "or other . . . domestic

government" depends on the nature of the tie that Congress had in

mind between a "government" and the United States, as, given the

statutory    text,   it    is   a   government's          tie   to     the    United

States -- and not to what is "foreign" to the United States -- that

makes it "domestic."

            From that uncontroversial premise, the Ninth Circuit and

the   majority    then   each   goes    on     to    conclude   that    the    words

"domestic" and "foreign" combine to make it perfectly clear that

any "government" that operates within the metes and bounds of the

physical territory that the United States encompasses has the kind

of tie to the United States that makes it not "foreign," and thus

a "domestic government."          See id.           The majority supports this

conclusion by pointing to a definition in standard usage, from the

time § 101(27) was enacted, of "domestic," which is "'occur[ring]

within . . . the . . . boundaries of'" the "domestic" -- i.e.,

non-"foreign" -- place in question.                   Maj. Op. at 9 (quoting

domestic,    Webster's    Third     New       International       Dictionary     671

(1961)); see also Maj. Op. at 9 n.4 (defining domestic as "[o]f,


                                    - 34 -
relating to, or carried on within one and esp. one's own country"

(quoting    domestic,    Webster's   New   Collegiate   Dictionary   338

(1975))).

            I do not dispute that such a reading is a possible one.

Indian tribes -- insofar as they are a species of "government,"

cf. In re Whitaker, 474 B.R. 687, 695 (B.A.P. 8th Cir. 2012)

(questioning whether Indian tribes, in light of their status as

"nations," are best understood to be "government[s]" referenced in

§ 101(27)) -- operate within the United States as a geographic

location and not, in that same territorial sense, within any place

that is "foreign" to it.       So, I can see how the statutory text

could be read as the majority reads it -- especially if we focus

only on its trailing phrase in isolation.

            But, given the interpretive task in which we are engaged,

it is not enough for us to be convinced that the text could be

read to include Indian tribes.       Indeed, it is not even enough for

us to be convinced that, all else equal, the better reading of the

text is that it does include Indian tribes.        Rather, because we

are trying to determine whether Congress -- through that phrase

-- abrogated tribal sovereign immunity, we must be convinced that

there is no plausible way of reading those words to exclude Indian

tribes.    And, as I will next explain, I do not see how we could be

convinced of that, once we consider that phrase in the context in

which it appears.       See Abramski v. United States, 573 U.S. 169,


                                 - 35 -
179 (2014) ("[W]e must (as usual) interpret the relevant words not

in a vacuum, but with reference to the statutory context.").

          Notably, the majority's reading necessarily makes the

phrase "or other foreign or domestic government" a catch-all for

every species of "government," near or far, that can be found

anywhere on Earth.   Yet, if the majority is right that Congress

had that sweeping intention, then it is curious to me that Congress

chose to express that intent in the way that it did.          After all,

Congress easily could have used the simpler and seemingly self-

evidently all-encompassing phrase "any" -- or, even better "every"

-- "government" to be the sole means of defining a "governmental

unit."   Cf. Parden v. Terminal Ry. of Ala. State Docks Dep't, 377

U.S. 184, 187-88 (1964), overruled on other grounds by Coll. Sav.

Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666

(1999) (describing a statute that concerned "every common carrier"

as utilizing "all-embracing language" (emphasis added)).        And, had

Congress done so, this dissent would not need to have been written

-- nor, I would hazard, would this appeal even have been taken.

          But,   instead,   Congress    chose   to   define   that   term

"governmental unit" much more cumbersomely, by using "general

words [that] follow specific words in a statutory enumeration."

Cir. City Stores, Inc. v. Adams, 532 U.S. 105, 114–15 (2001)

(emphasis added) (quoting 2A N. Singer, Sutherland on Statutes and




                               - 36 -
Statutory Construction § 47.17 (1991)).16   And, that leads me to

pause before signing on to the majority's Indian tribe-inclusive

reading as the only plausible one, because when Congress describes

a general class after first setting forth a more specific exemplary

list -- as Congress did in § 101(27) -- there is often good reason

to think that Congress included the list to make the general class

more selective than the words that describe that class might

otherwise suggest.

          For example, the Supreme Court construed a provision in

the Federal Arbitration Act ("FAA") that excludes from its coverage

"contracts of employment of seamen, railroad employees, or any

other class of workers engaged in foreign or interstate commerce,"

9 U.S.C. § 1, not to include all "workers" that Congress could

have reached through the exercise of its commerce power.   See Cir.

City Stores, Inc., 532 U.S. at 109, 114–15.     The Court did so,


     16To be sure, § 101(27) does define a term that, in turn, is
relied on to define the scope of an abrogation of sovereign
immunity that a different provision of the Code effects. But, I
do not see how we could conclude that it is clear and unequivocal
that Congress included the specific list here due to a special
concern about the need to use "magic words," see FAA v. Cooper,
566 U.S. 284, 291 (2012), such that Congress must be understood to
have included the list solely to address that concern and not to
illustrate the type of relationship to the United States that
Congress had in mind in defining the class to be not "any" or
"every government" but only "or other foreign or domestic
government." For, if that abrogation-based concern were the sole
reason for Congress's decision to include the list, then why did
Congress bother to list expressly a species of government that
does not possess sovereign immunity, "municipality", see Owen, 445
U.S. at 645–46 -- while not listing one that does, Indian tribe?


                              - 37 -
moreover, not only because it thought that the words "engaged in

interstate commerce" themselves were less than encompassing of the

full reach of Congress's commerce power over workers, id. at 118-

19, but also because the construction of those "general words" to

encompass that reach would "fail[] to give independent effect to

the statute's enumeration of the specific categories . . . which

precedes it," id. at 114.

            The Court explained in that regard that "there would be

no need for Congress to use the phrases 'seamen' and 'railroad

employees' if those same classes of workers were subsumed within

the meaning of . . . the residual clause."           Id. at 114; see also

Loughrin v. United States, 573 U.S. 351, 358 (2014) (describing

the "'cardinal principle' of interpretation that courts 'must give

effect, if possible, to every clause and word of a statute'"

(quoting Williams v. Taylor, 529 U.S. 362, 404 (2000))).                Thus,

the Court concluded that -- at least absent a good reason to

conclude    otherwise   --    the   "general   words"   there   were   better

construed    to   refer      only    to   those   "workers"     that   shared

characteristics that made them "similar in nature" to the two

specific categories of workers expressly listed. Cir. City Stores,

Inc., 532 U.S. at 114–15.           And so, the Court held, in part for

that reason, that the class of "other workers engaged in interstate

commerce" included only "transportation workers" -- like seamen

and railroad workers -- and so not workers at commercial stores,


                                     - 38 -
as   they     are   not    engaged   in   interstate     commerce    in    that

"transportation"-related way.         Id. at 109.

            With that precedent in mind, I note that -- aside from

"foreign state[s]" -- the listed types of "government" in § 101(27)

share a characteristic beyond the fact that each of them operates

within the United States, insofar as that entity is understood to

be   merely     a   geographic     location    on   Earth.      That      shared

characteristic is that each of them is also an institutional

component     of    the   United   States,    insofar   as   that   entity   is

understood not just as a physical location on a map but as a

governmental system that traces its origin to the United States

Constitution.

            For that reason, it is plausible to me that Congress, by

using the words "domestic" and "foreign" to describe the general

class that follows the exemplary list, did not mean to include

within the definition of a "governmental unit" every "government"

on Earth, near or far. Instead, it is plausible to me that Congress

meant by using those terms only to include a "government" that can

trace its origins either to our federal constitutional system of

government (such that it is a "domestic government") or to that of

some "foreign state" (such that it is a "foreign government").

See domestic, Black's Law Dictionary (5th ed. 1979) (defining

"domestic" as "pertaining, belonging or relating to . . . the

place of birth, origin, creation, or transaction"); domestic,


                                     - 39 -
Black's Law Dictionary (4th ed. 1968) (same); cf. Dep't of Lab. v.

Greenwich Collieries, 512 U.S. 267, 272, 275 (1994) (finding that

the "ordinary or natural meaning" of a statutory phrase was "the

meaning generally accepted in the legal community at the time of

enactment"); see also domestic, Webster's Third New International

Dictionary 671 (1961) (defining "domestic" to mean "belong[ing] or

occur[ring] within the sphere of authority or control").

              Indeed, in my view, such a reading of § 101(27) draws

support from the fact that it would explain -- as the majority's

reading would not -- why Congress set forth a comprehensive and

detailed list of "government[s]," both "domestic" and "foreign,"

without also including Indian tribes on it.            For, if Congress were

trying to encompass not all governments on Earth but only all the

components of the constitutional system of government that is the

United States and all those that are the components of the system

of government of "foreign state[s]," then there would be no reason

to include Indian tribes on that list.              And that is so, because,

unlike   the    listed     governmental   types,     Indian   tribes     neither

ratified the Constitution nor trace their origins to it.                 Nor do

they trace their origins to any "foreign" system of government in

the way that a "foreign state" does.            Cf. Blatchford v. Native

Vill.    of   Noatak   &    Circle   Vill.,   501    U.S.   775,   782    (1991)

(explaining that while tribes are in a geographical-presence-sense

"domestic," "[t]he relevant difference between [tribes and other]


                                     - 40 -
sovereigns . . . is     not   domesticity   [in   that    presence-based

sense], but the role of each in the [Constitutional] convention");

Bay Mills Indian Cmty., 572 U.S. at 789-90 (noting that "it would

be absurd to suggest that the tribes -- at a conference to which

they were not even parties -- similarly ceded their immunity").

            In positing that it is plausible that Congress had such

an intention in formulating this Code provision, I am hardly

ascribing to Congress an understanding of Indian tribes that is

novel.    In fact, as the Lac du Flambeau Band of Lake Superior

Chippewa Indians here points out, Indian tribes have long been

understood to be sui generis precisely because they uniquely

possess attributes characteristic of "nations" without themselves

being "foreign state[s]."      Bay Mills Indian Cmty., 572 U.S. at

805-06    (Sotomayor,   J.,   concurring)   (explaining       that   "[t]wo

centuries of jurisprudence . . . weigh against treating Tribes

like foreign visitors in American courts"); Cherokee Nation v.

Georgia, 30 U.S. 1, 13 (1831) (referring early on to Indian tribes

as "domestic dependent nations" (emphasis added)).            In fact, in

accord with the understanding that Indian tribes are "marked by

peculiar and cardinal distinctions which exist nowhere else,"

Cherokee Nation, 30 U.S. at 16, the Court itself has continued to

emphasize that U.S. government "relations with the Indian tribes

have     'always   been . . . anomalous . . . and        of    a     complex

character,'" given that "the tribes remain quasi-sovereign nations


                                 - 41 -
which, by government structure, culture, and source of sovereignty

are in many ways foreign to the constitutional institutions of the

federal and state governments."      Santa Clara Pueblo, 436 U.S. at

71 (emphasis added) (quoting United States v. Kagama, 118 U.S. at

381);   see    also,   Joshua   Santangelo,     Bankrupting   Tribes:   An

Examination of Tribal Sovereign Immunity as Reparation in the

Context of Section 106(a), 37 Emory Bankr. Dev. J. 325, 354 (noting

the various dimensions in which tribes differ from states).              In

this salient respect, then, Indian tribes are not "similar in

nature" either to any "domestic government" that is listed in

§ 101(27) or to any "foreign state," as that provision uses that

term.

            This narrower reading of "or other foreign or domestic

government" also would not empty that phrase of all content.            The

phrase still would usefully pick up commissions and authorities

created by interstate compacts and their "foreign" counterparts,

as no other words in § 101(27) encompass any of them, and they

are, as a group, sufficiently difficult to categorize pithily that

it would be natural to encompass them through a residual clause of

the sort that follows an express list.        For, as creatures of listed

"domestic     government[s],"   interstate     hybrids   do   trace   their

origins to the governmental system of the United States and not

(like Indian tribes) to a source of sovereignty that predates it.




                                 - 42 -
              In an attempt to show that this reading of the text is

implausible, the majority asserts that the word "domestic" cannot

connote "origin" unless it is being used to describe a product.

See Maj. Op. at 18.         But, the dictionary that the majority cites

in support of that proposition says no such thing, see domestic,

Oxford English Dictionary Online (Mar. 2022 update), and that

definition     is    not   from     the    time    § 101(27)   was    enacted,   see

Tanzin v. Tanvir, 141 S. Ct. 486, 491 (2020) (instructing courts

to "turn to the phrase's plain meaning at the time of enactment"

when trying to construe a statute's meaning).                  Moreover, both of

the definitions to which the majority points suggest that the word

"domestic"      describes       a    relationship       that     is    not   merely

territorial.        See Maj. Op. at 18 (contrasting the Oxford English

Dictionary's definition of "domestic" as "Indigenous; made at home

or in the country itself; native, home-grown, home-made," with its

alternative definition that the word means "[o]f or relating to

one's   own    country     or   nation;      not   foreign,    internal,     inland,

'home'").      Rather, those definitions, like the legal definition

cited to above, suggest that a government is "domestic" to a thing

if it has its origins in that thing.                  Compare domestic, Oxford

English   Dictionary       Online     (Mar.    2022   update),    with   domestic,

Black's Law Dictionary (11th ed. 2019) (defining "domestic" as a

legal term to mean "[o]f, relating to, or involving one's own

country").     And, of course, an origins-based definition -- because


                                          - 43 -
it need not be addressing a merely territorial tie -- could suggest

that all governments that have their "origins" in the United States

constitutional system would be "domestic" to the United States and

thus that, as the Band argues, an Indian tribe is not encompassed

by the definition because it is a nation in and of itself that

does not have its origins in the federal Constitution.17




     17 The majority suggests that this reasoning could support a
reading of "domestic government" that would "refer to household
management." See Maj. Op. at 20. But, I do not see how that is
so, given that "other . . . domestic government" is a "general
term[] [that] follow[s] specific [terms]" such that the "general
term" is "limited . . . to matters similar to those specified."
Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 163 n.19
(2012). In other words, while I suppose the words "any other class
of workers engaged in . . . interstate commerce" could be
referring in some contexts to constitutional scholars of the
Commerce Clause, that observation in no way undermines a reading
of those words that would take them to be referring to
transportation workers in the specific context of 9 U.S.C. § 1.
And, that is precisely because those words follow the specific
list of classes of workers set forth in the provision. See Cir.
City Stores, Inc., 532 U.S. at 114–15. Thus, my suggestion that
the words "domestic government" in § 101(27) of the Code plausibly
may be read in context to be referring only to those governmental
entities that (unlike Indian tribes) are components of our
constitutional system of government is not undermined by the
majority’s observation that in some contexts those words also could
mean "household management."     For, the statutory context here
plainly rules out that reading of them while it plausibly rules in
the one that I posit. Nor, I note, does the majority at any point
explain why that is not so, as it does not dispute either that
each of the expressly listed governmental entities in § 101(27)
that is not "foreign" traces its origins to the U.S. Constitution
in a way that no Indian tribe does, or that it is good interpretive
practice to construe a general term that follows an express list
in light of the special characteristics that are shared by the
items on that list.


                              - 44 -
           For these reasons, therefore, I do not see how the

textual case can be made that the words "domestic government" must

be read to include Indian tribes.            Nor is there any need to take

my word for it, because the notion that a "tribal government" is

plausibly understood to be neither a "domestic" nor a "foreign

government" is not a figment of my imagination.                 One need only

consult   the   Code    of   Federal   Regulations      to   see       that   same

understanding laid out in official black and white.                See 7 C.F.R

§ 205.2 (defining "Governmental entity" as: "domestic government,

tribal government, or foreign governmental subdivision . . . .").

           Perhaps     for   this   reason     the   majority    offers       what

are -- in essence -- non-textual reasons to read the text to be

clearer than it is.      For example, the majority suggests that my

reading "proposes a radical new rule of construction," see Maj.

Op. at 17-18, and so must be rejected on grounds of novelty even

if it is otherwise plausible.          But, in fact, the reading I am

positing relies on many of the same dictionary definitions that

the majority utilizes as well as traditional canons of statutory

interpretation, none of which are new or applied in novel ways.

           Certainly, the majority would not suggest that Circuit

City Stores endorsed a radical new rule of construction that all

entities on a list must be understood to have a transportation

tie.   It merely applied the established interpretive principle

that   when     expressly     listed     entities       share      a     salient


                                    - 45 -
characteristic, it makes sense to construe the general residual

phrase that follows to include only other entities that, though

not expressly listed, share that characteristic.                           I am doing

nothing different in focusing on the way in which the listed

entities in § 101(27) are like each other and then drawing on that

similarity       to    construe    the     residual     phrase      that    provision

contains.

            The       majority    also    contends     that   the    reading    I   am

proposing must be rejected because it was "never briefed by the

parties," see Maj. Op. at 18, and so must be deemed waived even if

it otherwise holds up.             But, in fact, the Band argued, citing

Circuit City Stores, that a "word is known by the company it

keeps," such that the residual phrase does not encompass "every

single government that exists" but rather just those "governments

similar     to    the     federal        government,     states,      and     foreign

governments."         And, the Band argued, "Indian tribes are 'not a

foreign state' nor 'a domestic state,' but rather are 'marked by

peculiar and cardinal distinctions which exist nowhere else.'"

(quoting Cherokee Nation, 30 U.S. at 16).                     Thus, the arguments

that I am making are not materially different from those that the

Band advances.

            The majority's final suggestion is that the reading of

§ 101(27) that I am positing is out of bounds because it depends

on there being a "magic words" requirement for the abrogation of


                                         - 46 -
an Indian tribe's immunity from suit under the Code.                  See Maj. Op.

at 19-20.       But, I do not see how that is so.18

               In noting that the text at issue could be read to exclude

Indian tribes, I am not thereby "requir[ing]" Congress to use the

phrase "every government," as the majority contends.                         Rather,

Congress is free to use any number of different phrases to indicate

unambiguously        its    intent      to     abrogate   an       Indian    tribe's

immunity -- "every government," "any government with sovereign

immunity," or "Indian tribes."               There are no doubt others.

               Congress cannot, however, abrogate tribal immunity with

the requisite degree of clarity by setting forth a specifically

enumerated list of governments in which each is unlike an Indian

tribe     in   the   same   way   and    then    including     a   general    phrase

thereafter that itself can plausibly be read to encompass only the




     18When the Court articulated its disavowal of a "magic words"
test for abrogating sovereign immunity in FAA v. Cooper, 566 U.S.
284 (2012), it was confronted only with a question about whether
Congress intended to abrogate the United States's immunity from
suit and not whether it intended for the abrogation of immunity it
intended to effect for some governments to apply to the United
States. See id. at 291. Nor is Cooper unusual in that respect.
To my knowledge, the Court has never resolved a case concerning
abrogation of sovereign immunity that concerned the governments to
which the abrogation applied rather than whether abrogation was
intended for any government at all. But, even though the Court
has not spoken as to whether the "magic words" rule from Cooper
would apply when resolving an abrogation question like the one
before us, the Court has also given no indication that the "magic
words" rule would not apply in such a case. And so, I proceed on
the assumption that the bar to a "magic words" requirement does
apply.


                                        - 47 -
kinds of governments that share the characteristic of the listed

entities -- a characteristic that Indian tribes lack.   And, that

is because even if Congress need not use magic words to make clear

that its abrogation provision applies to Indian tribes, it must at

least use words that clearly and unequivocally refer to Indian

tribes if it wishes to make that abrogation provision apply to

them.

                                IV.

          I acknowledge that, despite all these textual reasons to

doubt that § 101(27) encompasses Indian tribes, it is not obvious

that Congress would have wanted to abrogate the immunity of every

sovereign entitled to assert it but an Indian tribe.       I also

recognize that a sovereign's retention of immunity under the Code

interferes with the Code's operation. But, insofar as the majority

means to suggest that we need not be guided by considerations of

statutory text alone, the evidence of legislative purpose also is

not as clearly and unequivocally on the side of reading § 101(27)

to include Indian tribes as the majority suggests.

          The retention of immunity by Indian tribes would not

render the Code unworkable.   The immunity would supply no defense

with respect to provisions of the Code (such as the one that

permits a bankruptcy court to order the discharge of debts) that

do not authorize in personam suits against Indian tribes.      See

Tennessee Student Assistance Corp. v. Hood, 541 U.S. 440, 450


                              - 48 -
(2004) ("A debtor does not seek monetary damages or any affirmative

relief from a State by seeking to discharge a debt; nor does he

subject     an     unwilling          State      to    a      coercive          judicial

process. . . . We find no authority [to] . . . suggest[] [that] a

bankruptcy court's exercise of its in rem jurisdiction to discharge

a . . . debt      would     infringe    state    sovereignty.");          id.    at   448

("States,    whether      or   not    they    choose     to   participate        in   the

proceeding, are bound by a bankruptcy court's discharge order no

less than other creditors.").                Nor would an Indian tribe retain

immunity with respect to its filing of a proof of claim to collect

debts it is owed by an individual in bankruptcy proceedings.                          Cf.

C & L Enterprises, Inc., 532 U.S. at 418; Gardner v. New Jersey,

329 U.S. 565, 573–74 (1947) ("It is traditional bankruptcy law

that he who . . . offer[s] a proof of claim . . . must abide the

consequences of that procedure. If the claimant is a State, the

procedure of [filing a proof of claim] . . . is not transmitted

into   a   suit   against      the    State    because     the    court    entertains

objections to the claim." (citation omitted)); In re White, 139

F.3d 1268 (9th Cir. 1998) (applying Gardner to an Indian tribe's

participation      in   a    bankruptcy       proceeding      notwithstanding         its

assertion of tribal immunity); cf. also In re Nat'l Cattle Cong.,

247 B.R. 259, 268–69 (Bankr. N.D. Iowa 2000) (same).

            The    Code     also     would    still   apply      to   Indian     tribes,

notwithstanding their retention of immunity.                     See Kiowa Tribe of


                                        - 49 -
Okla., 523 U.S. at 755 (explaining that "[t]here is a difference

between the right to demand compliance with [the] law[] and the

means available to enforce [it]"); In re Greektown Holdings, 917

F.3d at 461–62 (applying that principle to the Code).                   Thus, if an

Indian tribe were to try to sue to collect a debt in federal court

while the debtor was in bankruptcy proceedings under the Code, the

automatic stay still would appear to require the proceeding to be

dismissed, while equitable relief could also provide an avenue for

a debtor to enforce certain provisions of the Code against tribal

actors.     Bay   Mills    Indian     Cmty.,   572     U.S.   at   796   (emphasis

omitted).

            To    be   sure,    the    Code     does     afford     benefits      to

"governmental     units"   that     Indian     tribes    would     be    denied   if

§ 101(27) were construed to leave them out.               See, e.g., 11 U.S.C.

§ 523(a) (preventing certain types of debts owed to "governmental

units," such as taxes and restitution orders, from being discharged

via bankruptcy); id. § 362(b) (permitting "governmental unit[s]"

to engage in certain functions despite the automatic stay).                     But,

at the same time, that construction would have the potentially

salutary    consequence    of   preserving      the     potential       for   tribal

businesses to take advantage of the Code's protections for debtors

-- a benefit that itself may be no small thing for Indian tribes.

See id. § 109 (permitting "person[s]" to file for bankruptcy under

Chapters 7 and 11 of the Code); id. § 101(41) (defining "person"


                                      - 50 -
to include an "individual, partnership, and corporation, but does

not include [a] governmental unit"); Memphis Biofuels, LLC v.

Chickasaw Nation Indus., 585 F.3d 917, 921 (6th Cir. 2009) (finding

that a tribal business incorporated under § 17 of the Indian

Reorganization Act, 25 U.S.C. § 477, was immune from suit as an

arm of the tribe); see also Laura N. Coordes, Beyond the Bankruptcy

Code: A New Statutory Bankruptcy Regime for Tribal Debtors, 35

Emory Bankr. Dev. J. 363, 377–78 (2019) (explaining that tribal

corporations may be able to file for bankruptcy under Chapters 7

or 11 under the Code); R. Spencer Clift III,                  The Historical

Development    of   American    Indian   Tribes;    Their   Recent      Dramatic

Commercial Advancement; and a Discussion of the Eligibility of

Indian Tribes Under the Bankruptcy Code and Related Matters, 27

Am. Indian L. Rev. 177, 224–33 (2007) (same); cf. Bay Mills Indian

Cmty., 572 U.S. at 810 (Sotomayor, J., concurring) (noting that

Tribe-owned "enterprises in some cases 'may be the only means by

which a tribe can raise revenues,' . . . due in large part to the

insuperable . . . barriers Tribes face in raising revenue through

more traditional means" (citation omitted)); Okla. Tax Comm'n, 498

U.S. at 510 (emphasizing Congress's long-standing, "'overriding

goal'   of    encouraging      tribal    self-sufficiency      and      economic

development"    (quoting    California      v.   Cabazon    Band   of   Mission

Indians, 480 U.S. 202, 216 (1987))).




                                   - 51 -
            Thus, in addition to the textual reasons not to leap too

quickly to the conclusion that Congress defined "governmental

unit" to include Indian tribes, there are reasons rooted in

attention to legislative purpose for not doing so as well.          Cf.

Santa Clara Pueblo, 436 U.S. at 64 ("Where Congress seeks to

promote dual objectives in a single statute, courts must be more

than usually hesitant to infer from its silence a cause of action

that, while serving one legislative purpose, will disserve the

other.").    Indeed, insofar as legislative purpose is our concern,

it is worth recalling that federal bankruptcy law prior to the

Code's enactment in 1978 seemingly permitted tribal corporations

to file for bankruptcy, even though states and municipalities could

not. See Bankruptcy Act Amendments of 1938 ("Chandler Act"),

ch. 575, §§ 1(24), 1(29), 4, 52 Stat. 840, 841–42, 845 (1938).       It

is worth recalling, too, that federal bankruptcy law at that time

also did not treat Indian tribes           as governments entitled to

priority status for their taxes, even though the United States,

states,     the   District   of   Columbia,   territories,   or   their

instrumentalities all were.       See id. at §§ 1(29), 64(4), 52 Stat.

at 842, 874.

            It is therefore at least somewhat puzzling -- if Congress

did intend for § 101(27) to include Indian tribes -- that the

legislative history to the Code does not suggest that it is making




                                  - 52 -
any shift in their treatment.     In fact, that legislative history

makes no relevant mention of Indian tribes at all.19

          I do not mean to suggest by negative implication, though,

that we may rely on surmise about congressional purpose to find an

abrogation of a sovereign's immunity to be clear and unequivocal

when the relevant legislative text does not otherwise require us



     19 None of the majority's examples in which the term "Indian"
or "domestic dependent nation" was used in the congressional debate
that occurred while the Code was being considered refer to the
treatment of Indian tribes under the Code. See, e.g., 123 Cong.
Rec. 35447 (Oct. 27, 1977) (statement of Rep. Cohen) (discussing
a complicated criminal case in Maine known as the "Indian
litigation" that demonstrated that district courts lacked the
capacity to manage bankruptcy litigation); 139 Cong. Rec. H8609-
03, H8612 (Oct. 28, 1993) (statement of Rep. Thomas) (using the
term during debate of the Lumbee Recognition Act); 124 Cong. Rec.
8380 (Apr. 3, 1978) (statement of Sen. Hatch) (using the term to
discuss the status of Indian tribes in the Constitution in the
context of discussing a proposed treaty regarding the Panama
Canal).
     Moreover, the one Bankruptcy Court case that the majority
relies on to support the proposition that Congress understood an
Indian tribe to be a "domestic government" under § 101(27) at the
time of the 1994 amendments to § 106 and thus to have ratified
that view by amending § 106, In re Bohm's Inc., No. B-77-1142 PHX
VM, 1979 Bankr. LEXIS 895 (Bankr. D. Ariz. 1979), does not do so.
It treated the claim the San Carlos Apache Tribe filed to recoup
hunting and fishing fees owed to it as being effectively a claim
by a federal instrumentality, id. at *2, by reasoning that because
the Tribe was using powers delegated to it by the federal
government, it was as if the federal government itself was acting
when the Tribe levied those fees, id. at *9–10.
     And, while I am aware of a pair of Bankruptcy Court cases
that do treat tribes as suable without their consent under the
Code, see In re Sandmar Corp., 12 B.R. 910 (Bankr. D.N.M. 1981);
In re Shape, 25 B.R. 356 (Bankr. D. Mont. 1982), each was decided
after the enactment of § 101(27) and neither analyzes it in other
than conclusory fashion.


                                - 53 -
to so conclude.   In construing the pre-1994 version of § 106 in

Hoffman v. Connecticut Department of Income Maintenance, 492 U.S.

96 (1989), the Court made clear that we may not do so, as it

explained there that "attempts . . . to construe § 106 in light of

the policies underlying the Bankruptcy Code are . . . not helpful

in determining whether the command [that sovereign immunity be

abrogated only clearly and unequivocally] is satisfied," id. at

104; see also Nordic Village, Inc., 503 U.S. at 33 (expressly

relying on the reasoning in Hoffman's plurality opinion).   Rather,

the Court emphasized, "congressional intent is unmistakably clear

in the language of the statute . . . [or] it is not, [such that

the clear and unequivocal standard] [is] not . . . satisfied."

Hoffman, 492 U.S. at 104.

          It follows, in my view, that we have no choice but to

conclude that § 101(27) does not clearly and unequivocally include

Indian tribes, because, as I have explained, its text plausibly

may be read not to cover them.   I note that, in accord with that

conclusion, the Court recently listed examples in which Congress

had cut back on tribal immunity in the commercial realm and, in

doing so, did not mention the Code, even though the Code would

seem to be the example par excellence of such an abrogation --

insofar as the Court had understood it to have brought one about.

See Kiowa Tribe of Okla., 523 U.S. at 758–59.




                             - 54 -
                                V.

          "The special brand of sovereignty the tribes retain

-- both its nature and its extent -- rests in the hands of

Congress."   Bay Mills Indian Cmty., 572 U.S. at 800.    That means

that "it is fundamentally [Congress's] job, not ours, to determine

whether or how to limit tribal immunity."    Id.   Therefore, if my

construction of "governmental unit" is as antithetical to the

purposes of the Code as the majority contends, Congress must amend

it, just as Congress did after Hoffman.   See also Bay Mills Indian

Cmty., 572 U.S. at 794 (cautioning that courts "do[] not revise

legislation . . . just because the text as written creates an

apparent anomaly" -- even in the context of anomalies arising from

a failure to abrogate tribal sovereign immunity).

          That is not to say that it is costless for Congress to

have to do so.   But, I do not see how we can spare Congress that

expense here.    We are not permitted to anticipate that Congress

intends to abrogate tribal immunity any more than we are permitted

to anticipate that Congress intends to abrogate the immunity of

other sovereigns, whether a State or the United States.    And, in

contrast to the clarity with which Congress plainly abrogated a

"core aspect of [the] sovereignty" of the United States and each

of the fifty states in § 101(27), it failed to make clear in that

same provision that it has given the kind of thoughtful attention

to the sovereignty of Indian tribes that it must before abrogating


                              - 55 -
their sovereign immunity from suit.   Because I see no reason to

permit Congress to abrogate an Indian tribe's sovereign immunity

in terms less clear than it must use to abrogate the immunity of

other sovereigns that are more likely to find their interests

accounted for by that legislative body, I respectfully dissent.




                             - 56 -